Shepley, C. J.
— In a meeting of the voters of school district No. 5, in Sanford, holden on March. 19, 1851, called by virtue of a warrant containing articles to see if they would build a school-house, the present, year, and to,, see if they would raise a sufficient sum of money to defray the *186expenses of building it, a motion appears to have been made to raise the sum of $300 for that purpose, upon which there was an equal division.
When at a legal meeting of a school district called for raising money for any particular purpose, “a majority of the legal voters present shall be opposed to the raising of any sum of money deemed by the minority sufficient for that purpose,” the selectmen of the town upon a proper application, are by statute required to insert in their warrant for calling the next town meeting on town affairs, an article requiring the opinion of the town on the subject of disagreement in the district. “And if the town at such meeting shall think it necessary of expedient, they may require a sum sufficient for the purpose aforesaid, if exceeding what said district were willing to raise, to be assessed on the polls and estates in such district.” Act of 1850, e. 193, § 12, art. 2.
The opinion of the town is to be required “ on the subject of disagreement, * * * * for raising money for any particular purpose.” The only disagreement in the district respecting raising money, was upon a motion made to raise $300. There does not appear to have been any vote or disagreement, whether $250, or any other sum less than $300 should be raised.
The town is not authorized by the statute to act except by way of appeal, and upon a question on which the district has acted. The town in such case may require a sum to be assessed, which it may deem sufficient, although it may exceed the amount which the district was willing to raise. If by its refusal to raise a smaller sum an inference might be drawn that it had also refused to raise any larger sum than the town deemed expedient; a refusal to raise a larger sum would not authorize an inference, that it had refused to raise any less sum.
It does not appear in this case to have been the subject of disagreement in the district, whether any sum less than *187§300 should be raised. Nor does it appear, that the district refused to raise any sum whatever.
The town does not therefore appear to have acted upon any subject of disagreement in the district, and its acts in requiring an assessment of §250 were unauthorized and illegal. It does not appear from the article inserted in the warrant for calling the town meeting, what the disagreement in the district was, upon which the opinion of the town was required.
It having been illegally raised and assessed, not by the district, but by the authority of the town, the money never became the property of the district. It was not held by the town or its treasurer as the property of the district. .No action could be maintained against the district to recover any part of it without proof that it had been received and applied to its use.
By the provisions of the statute, c. 14, § 56, as amended, the assessors of a town, who are required to assess a tax upon a school district, are exempted from any personal liability, when they act with faithfulness and integrity; and any further liability is to rest solely upon the district. But this does not exempt the town from liability incurred by its own acts, or make the district liable for the errors of the town.
Nor does the case of Trafton v. Alfred, 15 Maine, 258, or that of Perry v. Dover, 12 Pick. 206, decide, that an action could not be maintained against a town upon facts similar to those presented in this case. In each of those cases the money was raised by vote of the district; and the assessors of the town made the assessment upon presentation of a certificate of the clerk of the district. The town had not voted to raise the money; and it was not assessed or collected by authority derived from it.

Defendants defaulted.